Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 9/9/2022 have been fully considered but they are not persuasive.
Applicant asserts without providing supporting arguments or evidence that a wafer cannot be considered a tray made from a thermally conductive material. The examiner respectfully disagrees. Without providing any actual support for their position, the applicant cannot reasonably expect to shift the balance of evidence in their favor on this point. Nevertheless, Mizuochi clearly describes removing heat from the sample/tray/wafer/etc. and so it must necessarily teach the sample/tray/wafer/etc. conducts heat and is made out of a heat conducting material. The examiner would also suggest that any person who has handled a contemporary smart phone could easily deduce the materials it is constructed from (including the chips) conduct heat. 
The applicant argues it wouldn’t have been obvious to combine Mizuochi with Ueda based on the reasoning supplied by the examiner. The examiner respectfully disagrees. The reason for combining, as provided in the body of the rejection, is that combining multiple types of analysis equipment provides additional utility and precision. This reasoning is supported by Yamaguchi which states that combining different analysis/observation devices improves investigative ability. The applicant’s remarks about ‘foreign body sample’, ‘wafer exposure inspection equipment/ and ‘PESI-MS’ is simply red herrings in this regard. 
Applicant argues that claim 13 is patentable because the sample/tray/wafer/etc. of Mizuochi is not recited as stainless steel. In response to this new claim feature the examiner has included the teachings of Kim which demonstrates stainless steel being used in/for sample/tray/wafer/etc. The examiner also notes in the body of the rejection, that absent a showing of criticality this limitation could not be construed as a patentable distinction over the prior art. Applicant’s own specification ([0039] of the pgpub) appears to speak against criticality, as it recites a selection process being based on general art recognized criteria such as the ability to easily clean and resistance against corrosion. If the applicant truly believes the selection of stainless steel for a tray is critical for their invention, they are welcome to provide evidence on the record and the examiner will give it appropriate consideration. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2,4,6-9,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuochi US 20040250776 A1 in view of Ueda WO 2016027319 A1 with reference made to the English publication US 20170236699 A1 and Yamaguchi US 20030116720 A1.

Regarding Claim(s) 1, Mizuochi teaches: An analyzing device comprising: a sample stage on which a sample is placed; (Mizuochi [0023] – the examiner places no patentable weight on the sample being biological because the type of sample would not further limit the apparatus.)
and an analysis unit that analyzes an analysis object (Mizuochi the inspection apparatus)
wherein the sample stage includes a tray on which a placement surface on which a sample is placed is formed, (Mizuochi 5 – the sample is on the surface of wafer 5 which acts as a tray)
a heater that heats a surface of the tray on an opposite side to the placement surface side, (Mizuochi fig. 11, 36)
and a temperature sensor provided on an opposite side of the heater to a tray side, (Mizuochi fig. 11, 23)
the tray is attachable to and detachable from the heater at a position facing to the temperature sensor, (Mizuochi fig. 11, 5 or 7)
the tray is made from a thermally conductive material, (Mizuochi fig. 11, 5 or 7)
wherein the sample is a biological sample (The examiner places no patentable weight on the sample being biological because the type of sample would not further limit the apparatus.)
Mizuochi does not adequately teach: wherein the analysis object is collected from a sample placed on the sample stage, 
the analysis unit is a mass spectrometry unit that performs mass spectrometry on an analysis object collected from a sample placed on the sample stage 
using a probe electrospray ionization.
Ueda teaches: wherein the analysis object is collected from a sample placed on the sample stage, (Ueda [0034],[0039])
the analysis unit is a mass spectrometry unit that performs mass spectrometry on an analysis object collected from a sample placed on the sample stage (Ueda [0034],[0039])
using a probe electrospray ionization. (Ueda [0034],[0039] - PESI)
It would have been obvious to one of ordinary skill in art to utilize the ionization and analysis instrumentation as taught in Ueda with the device and sample table as taught in Mizuochi for the benefit of providing multiple types of analysis of the sample thereby increasing utility and precision. (Yamaguchi [0003]) 
	The examiner notes that while the claims are not indefinite with respect to the positioning of the components, the claims leave a lot of room for different interpretations of the geometry. The examiner recommends the applicant further clarifies this configuration in order to expedite prosecution.

Regarding Claim(s) 2, Mizuochi teaches: wherein a thermal resistance from the heater to the placement surface of the tray and a thermal resistance from the heater to a detection surface of the temperature sensor are set so that a temperature difference between a 4PRELIMINARY AMENDMENTAttorney Docket No.: Q251587 Appln. No.: 16/616,539temperature of the placement surface of the tray and a temperature detected by the temperature sensor is within an allowable range. (Mizuochi [0059] – In order for the sample to be kept at the target temperature the thermal resistance must be less than the tolerance allowed for the target temperature.)

Regarding Claim(s) 4, Mizuochi teaches: wherein the temperature sensor is provided in a region within a predetermined temperature range with respect to a position where a temperature in the heater is maximum. (Mizuochi [0059] – In order for the sample to be kept at the target temperature the thermometer must be positioned where it can detect the temperature with sufficient accuracy, this necessarily results in a predetermined acceptable temperature range with respect to the maximum.)

Regarding Claim(s) 6, Mizuochi teaches: wherein the heater is in contact with the opposite side of the placement surface side of the tray. (Mizuochi fig. 11, 36)

Regarding Claim(s) 7, Mizuochi teaches: wherein the analyzing device further comprises a heater holding block that is configured to encompass the heater. (Mizuochi fig. 11, 36,7,21 – Since ‘encompass’ is not particularly defined in applicant’s specification the examiner will interpret this to mean anything that more or less fixes the heater in place.)

Regarding Claim(s) 8, Mizuochi teaches: wherein the heater holding block comprises a recess to accommodate the heater, and the depth of the recess is smaller than the thickness of the heater such that the heater is held in a state wherein an upper surface of the heater protrudes form an upper surface of the heater holding block. 
	Broadly Mizuochi does not have a specific and concise articulation of this particular feature that the examiner can point to. However, the measure of a reference in cases of obviousness is based on what would be understandable to a person of ordinary skill in the art. In this case throughout all the figures several explicit instances can be seen where one part is accommodated in a recess of another part as a means of fixing the overall location of said parts. In figure 11 for which the examiner generally relies upon a recess is explicitly showed for accommodating the temperature sensor underneath and centered on the sample and heater. Generally, a person of ordinary skill in the art could look at this and see a similar technique is readily usable for fixing the heater. Generally, this is a known technique and broadly it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007) Absent a demonstration of criticality by the applicant that this precise construction is anything further than a mere design choice, the examiner will interpret the fixing methods of Mizauochi as an implicit and obvious disclosure. 

Regarding Claim(s) 9, Mizuochi teaches: wherein the temperature sensor is attached to a lower surface of the heater. (Mizuochi fig. 11, 36,21,23 – Sensor 23 is attached to the lower portion of the heater 36 through block 21.)

Regarding Claim(s) 11, Mizuochi teaches: wherein the heater holding block further comprises an opening on a bottom surface of the recess in which the temperature sensor is accommodated. (Mizuochi fig. 11, 21 – Element 21 has a recess for the temperature sensor 23.)


Claim(s) 3,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuochi US 20040250776 A1, Ueda WO 2016027319 A1 with reference made to the English publication US 20170236699 A1, and Yamaguchi US 20030116720 A1 in view of Motoi US 20060060777 A1.

Regarding Claim(s) 3,10, Mizuochi as modified above does not adequately teach: wherein the sample stage includes a triaxial displacement mechanism that can be displaced along two axes in a horizontal direction and one axis in a vertical direction.
	wherein the triaxial displacement mechanism is positioned on an opposite side of the temperature sensor to a heater side.
	Motoi teaches: wherein the sample stage includes a triaxial displacement mechanism that can be displaced along two axes in a horizontal direction and one axis in a vertical direction. (Motoi [0043])
	wherein the triaxial displacement mechanism is positioned on an opposite side of the temperature sensor to a heater side. (Motoi [0043])
It would have been obvious to one of ordinary skill in art to utilize the 3 dimensional stage control as taught in Motio instead of the 2 dimension stage control taught in Mizuochi as modified above for the benefit of being able to set the sample in the desired position in the X,Y, and Z directions. (Motoi [0043]) 


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuochi US 20040250776 A1, Ueda WO 2016027319 A1 with reference made to the English publication US 20170236699 A1, and Yamaguchi US 20030116720 A1 in view of Kim US 20070075241 A1.

Regarding Claim(s) 13, Mizuochi as modified above does not explicitly teach: wherein the thermally conductive material is stainless steel.
Kim teaches: wherein the thermally conductive material is stainless steel. (Kim [0007]-[0008],[0058]-[0059])
	It would have been obvious to one of ordinary skill in art to utilize stainless steel in/for the wafer/plate/tray/stage/reticle/etc. as taught in Kim for the wafer/plate/tray/stage/reticle/etc. taught in Mizuochi as modified above for the benefit of being thin, inexpensive, efficiently recycled, and stable against degradation. (Kim [0007]-[0008],[0058]-[0059]) Further, the selection of preferred materials for a wafer/plate/tray/stage/reticle/etc. is a matter of ordinary design choice. It has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007) The applicant has not indicated any evidence that the selection of the material for the tray is critical to the invention. Rather, applicant’s specification (paragraph [0039] of the pgpub) describes the selection being based on ordinary and general state of the art criteria. Namely there is nothing unique about picking a tray that’s easy to clean and resistance against degradation in the situation it is being used for. The applicant has made no apparent claim to having invented stainless steel trays, nor to having unique insight into use of stainless steel trays in these types of instruments. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN M LUCK/Examiner, Art Unit 2881